                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                       CHARLESTON DIVISION

    Kelvin Ross Sinclair,        )            Civil Action No.: 2:19-cv-01791-RBH
                                 )
          Petitioner,            )
                                 )
    v.                           )            ORDER
                                 )
    Warden of FCI-Bennettsville, )
                                 )
          Respondent.            )
    ________________________)

           Petitioner Kelvin Ross Sinclair, a federal prisoner proceeding pro se, has filed a petition for a

    writ of habeas corpus pursuant to 28 U.S.C. § 2241. See ECF No. 1. The matter is before the Court

    for review of Petitioner’s objections to the Report and Recommendation (“R & R”) of United States

    Magistrate Judge Mary Gordon Baker, who recommends summarily dismissing Petitioner’s § 2241

    petition without prejudice.1 See ECF Nos. 10 & 12.

                                                Standard of Review

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

    matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

    to which objections have been filed. Id. However, the Court need not conduct a de novo review when


1
        This matter was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02(B)(2)(c) (D.S.C.).
    a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

    in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

    44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

    clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

    need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

    718 F.2d 198, 199–200 (4th Cir. 1983).

                                                       Discussion2

           In 2008, a jury convicted Petitioner of being a felon in possession of a firearm and ammunition

    under 18 U.S.C. § 922(g), and this Court sentenced him to life imprisonment under the Armed Career

    Criminal Act (“ACCA”), 18 U.S.C. § 924(e).3 See United States v. Sinclair, No. 4:06-cr-01321-RBH,

    (D.S.C.). Petitioner is incarcerated in this District and has filed a § 2241 petition challenging his ACCA

    sentence, claiming several of his prior offenses no longer qualify as ACCA predicates in light of Mathis

    v. United States, 136 S. Ct. 2243 (2016). See ECF No. 1.

           The Magistrate Judge recommends summarily dismissing Petitioner’s § 2241 petition because

    he fails to satisfy the second prong of the test set forth in United States v. Wheeler, wherein the Fourth

    Circuit held:

                [Section] 2255 is inadequate and ineffective to test the legality of a
                sentence when: (1) at the time of sentencing, settled law of this circuit
                or the Supreme Court established the legality of the sentence; (2)
                subsequent to the prisoner’s direct appeal and first § 2255 motion, the
                aforementioned settled substantive law changed and was deemed to
                apply retroactively on collateral review; (3) the prisoner is unable to

2
           The R & R thoroughly summarizes the relevant procedural and factual background.
3
          Under the ACCA, if a defendant convicted under § 922(g) has three prior convictions “for a violent felony
or a serious drug offense,” the sentencing court must impose a sentence of at least fifteen years’ imprisonment. See
18 U.S.C. § 924(e)(1).

                                                       2
           meet the gatekeeping provisions of § 2255(h)(2) for second or
           successive motions; and (4) due to this retroactive change, the
           sentence now presents an error sufficiently grave to be deemed a
           fundamental defect.

886 F.3d 415, 429 (4th Cir. 2018) (“the Wheeler test”). Petitioner has filed objections to the R & R.

See ECF No. 12.

       The Court will overrule Petitioner’s objections. Because his § 2241 petition does not rely on

a retroactively applicable change in substantive law subsequent to his direct appeal and first § 2255

motion, he cannot satisfy the requirements of Wheeler. Specifically, “Mathis did not announce a

retroactively applicable substantive change in the law.” Brooks v. Bragg, 735 F. App’x 108, 109 (4th

Cir. 2018) (concluding the petitioner could not use his § 2241 petition to challenge his ACCA sentence

based on Mathis); see also Cox v. Wilson, 740 F. App’x 31, 32 (4th Cir. 2018) (“Mathis did not

announce a new, retroactively applicable rule.”). Thus, Petitioner fails to satisfy the savings clause in

28 U.S.C. § 2255(e), and the Court must dismiss his § 2241 petition for lack of jurisdiction. See

Wheeler, 886 F.3d at 426 (noting “the savings clause requirements are jurisdictional”).

                                     Certificate of Appealability

       A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating reasonable jurists would find the court’s assessment

of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see

Miller-El v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484–85.



                                                   3
    In this case, the Court concludes Petitioner has not made the requisite showing of “the denial of a

    constitutional right.” 28 U.S.C. § 2253(c)(2).

                                                          Conclusion

           For the above reasons, the Court OVERRULES Petitioner’s objections, ADOPTS AS

    MODIFIED4 the R & R [ECF No. 10], and DISMISSES Petitioner’s § 2241 petition without prejudice

    and without requiring Respondent to file an answer or return. The Court DENIES a certificate of

    appealability because Petitioner has not made “a substantial showing of the denial of a constitutional

    right” under 28 U.S.C. § 2253(c)(2).

           IT IS SO ORDERED.



    Florence, South Carolina                                                            s/ R. Bryan Harwell
    October 22, 2019                                                                    R. Bryan Harwell
                                                                                        Chief United States District Judge




4
          The Magistrate Judge refers to “assault and battery with intent to kill” on page two of the R & R. The Court
modifies the R & R to reflect that Petitioner is challenging, inter alia, the predicate conviction of “assault and battery
of a high and aggravated nature,” as reflected in his petition and objections. See ECF No. 1-1 at p. 13; ECF No. 12
at p. 13. Regardless, the presentence report in Petitioner’s criminal case shows he had other valid ACCA predicates,
and as explained in the R & R, the Fourth Circuit denied his motion to file a successive 28 U.S.C. § 2255 motion in
2016 (i.e., after Johnson v. United States, 135 S. Ct. 2551 (2015)). See R & R at p. 2.

                                                                 4
